NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

KIRSTEN COOK and ESTATE OF                       No.   17-55543
ETHAN COOK,
                                                 D.C. No. 8:15-cv-01448-CJC-JCG
      Plaintiffs-Appellants,

v.                                               MEMORANDUM*

KENNETH ALAN COOK; et al.,

      Defendants-Appellees.

                    Appeal from the United States District Court
                        for Central California, Santa Ana
                    Cormac J. Carney, District Judge, Presiding

                           Submitted September 12, 2018

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.


      We affirm for the reasons stated in the district court’s order entered

December 6, 2016 (Dkt. 167), and its order entered February 8, 2017 (Dkt. 182).

Under the circumstances, the district court did not abuse its discretion in declining


*     This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

**     The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P . 34(a)(2)
to retain supplemental jurisdiction over the state law claims. See Brown v. Lucky

Stores, Inc., 246 F.3d 1182, 1187 (9th Cir. 2001) (stating standard).1

      AFFIRMED.




1
 Appellant’s motion for an extension of time in which to file a reply brief (Dkt.
No. 78) is DENIED.

                                          2